Citation Nr: 1123500	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  10-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. § 3.30, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor its impact in this matter.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: A layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran contends that his tinnitus resulted from exposure to noise trauma in service.  He has stated that "since leaving the military, I have had a ringing in my ears."  His service treatment records (STRs) do not note any complaints of tinnitus.  Service records show that the Veteran served as a cannoneer in an artillery unit.  Consequently, it may be assumed that he had substantial exposure to noise trauma in service.  It is also noteworthy that the RO has conceded (see July 2007 rating decision granting service connection for posttraumatic stress disorder) that the Veteran served in combat.  Therefore, he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  It is not in dispute, that he was exposed to the types of noise trauma that are associated with combat.  

On October 2005 VA otolaryngology examination, the Veteran reported a 25 to 30 year history of bilateral hearing loss and occasional tinnitus.  The examiner opined, in part:

"First of all, the Veteran's occasional, rare tinnitus should not be considered pathologic, or significantly disabling.  However, the fact that audiometric thresholds were normal throughout military service and there are no complaints of tinnitus would negate any nexus between occasional tinnitus and military service."

On May 2008 VA otolaryngology evaluation, the Veteran reported a history of tinnitus related to noise exposure in service.  Bilateral recurrent tinnitus was diagnosed.  The examiner opined, in part:

" . . .There were no complaints of . .tinnitus noted in the record, including the historical information at separation from service.  . . . There would appear to be no question that the Veteran incurred significant acoustic trauma while on active duty, although his hearing levels appear not to have been affected by military noise exposure.  It is, therefore, my opinion that it is less likely than not that the Veteran's current . . tinnitus is related to military service, specifically less likely than not related to military noise exposure/acoustic trauma."

In his July 2010 substantive appeal, the Veteran reiterated his contention that his tinnitus is related to noise trauma in service; he noted that he has not been exposed to any significant postservice noise trauma.

The denial of the Veteran's claim of service connection for tinnitus is based essentially on the October 2005/May 2008 opinion(s) by a VA otolaryngologist (regarding the Veteran's hearing loss claim) indicating, in essence, that because tinnitus was not noted in service, to include on separation examination it was unrelated to the Veteran's service.  

It is once again noteworthy that the Veteran had substantial exposure to artillery/combat noise trauma in service.  In May 2009 statement he related that he has experienced ringing in his ears since service.  One way of substantiating a claim of service connection is by showing that a chronic disease became manifest in service, and has persisted.  The Veteran is competent to provide evidence that he experiences/experienced tinnitus; the U.S. Court of Appeals for Veterans Claims (Court) has determined that ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet.  App. 370, 374 (2002).  The record presents no good reason to question the credibility of the Veteran's accounts that he had the onset of tinnitus in service, and has experienced tinnitus since.  Given that his accounts of noise trauma in service are consistent with the circumstances of his service, and that he is entitled to the relaxed evidentiary standards afforded under    § 1154(b), the Board finds his accounts that he has had tinnitus ever since service to reasonably be credible, plausible, and probative.  The requirements for establishing entitlement to service connection are met; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


